Case 2:18-cr-20579-VAR-Mi§M ECF No. 20-3 filed 11/02/18 F_’age|D.SS Page 1 of 34

AUSA: Timothy Wyse
Ao ice uaw 04110) AElicannn rcra search warrant Spevial Asenf= Bryan Ralldail

Telephone: (313) 226-9144
_r_@;lephone (216)701_7915

UNITED STATES DISTRICT COURT

for the
Eastern District of Michigan

2:17-111€-51454

In the Matter of the Search of
(Br'ie}'i_v describe the property to be searched

Assigned T0 : Drain, Gershwin A.

)

ar identify fire person b_v name nan address) g Case `No, ASSigl.'l. Da'£€ : 10/25/2017
)
)

6495 Telegraph R.oad, Bioorntield Township, MI 48301

) .
APPLICATION FOR A SEARCH WARRANT

i, a federal law enforcement officer or an attorney for the government request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property {idsnm§) theperson or describe me

property to be searched and give its location,l:

See ATTACHMENT A.

located in the Eastern District of Michigan , there is now concealed (idenrw) me

person or describe the property to be sci:ed):

Sco ATTACHMENT C.

'T`he basis for the search under Fed. R. Crim. P. 4l(c) is (clreck one ormm-e):
E} evidence of-a crilne;
contr.'=lband1 fruits of crime, or other items illegally possessed;

 

 

| hereby certify that the foregoing is a certilied copy
of the original on file in this offioe.

Cierk, U.S. Dlstrict Court
Eastern Dlstrlct of i\ilichigan

 

By: Lr'sa Ban‘ietl
Deputy

 

-pro_perty designed for use, intended for use, or used in committing a crime;

a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Code Section O,F"ense Descrzy)rton
18 USC’ § 1960 Operating an Unlicensed Moncy Transmitting aniness

The application is based on these facts:
Sec attached AFFIDAVIT.

m Continued on the attached sheet
m Delayed notice

 

days (give exact ending date if more than 30 days: . ) is requested

under 18 U.S.C. § 3103&, the basis of which is set forth o the attached she
. V. _

Applicam's signature
Bi anR dall S ccialA cut HSI

 

Pr!nred name and title

Sworn to before me and signed in my presence-
ancl/or by reliable electronic means

 

Dm: comer 25, 2017 " " ' ` ` .

.hidge ’.r signature

 

City and states Detroit MI Mona K. Maizoub

 

U. S, Magistratc lodge

Prl:rred name and title

 

Case 2:18-€r-20579-VAR-M|§M ECF No. 20-3 filed 11/02/18 Eage|D.84 Page 2 of 34

IN THE UNITED sTATES DISTRICT COURT
FOR the Eastern District of l\/Iichigan

2217-mc~51454

IN TI-IE MATTER OF THE SEARCI-I OF: Assigned To : Drain, Gershwin A.
6495 Telegraph Road, Bloomfield Township, ease NO ` Assign_ Date z 10/25/2017
M]I 48301 `_"“_

 

AFFIDAVIT IN SUPPORT OF AN
APPLICAT]ION UNDER RULE 41 FUR A
BARRANT TO SEARCH AND S]EIZE

I, Br'yan Randal[, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a Warrant to search the premises known as 6495 Telegraph
Road, Bloomi"xeld Township, MI 48301, hereinafter “PREMISES,” further described in
Attachment A, for the things described in Attachment B. As further described in this affidavit
and detailed in Attachment B, the purpose of this search is limited to the seizure of electronic
devices in the possession of Bradley Anthony STETKIW, Who vvill be present at the PREMISES

at approximately 1900 hours on October 25, 2017.

2. I am a Special Agent with Homeland S'ecurity Investigations (“HSI”) Within the
United States Department of Home]and Security, and have been since August of 2009. As part
ofmy employment With ]E-ISI, I successfully completed the Federal Law Enf'orcement

Training Center’s Criminal Investigator Training Program and the Imrnigration and

1

Case 2:18-cr-20579-VAR-I\/|KI\/| ECF No. 20-3 filed 11/02/18 Page|D.SB Page 3 of 34

Custorns Enforcement Basic School, both of which included intensive instruction with
regard to Customs laws, financial crimes and drug enforcement including the application
for, and execution of, search and arrest warrants, as well as the application for criminal
complaints, and other legal process. I am currently assigned to the Darlc Web Group,

(hereinafter “HSI Detroit Darlc Web”).

3. During my law enforcement career, I have participated in investigations of
and received information horn other law enforcement officers targeting money launderers
and unlicensed money transmitters who use virtual currency, specifically Bitcoin, to assist in

the unlawful importation and distribution of contraband in the United States.

4. I have personally participated in the money laundering and unlicensed money
transmitter investigation set forth below. 1 am familiar with the facts and circumstances of
the investigation through my personal participation, discussions with other agents of HSI'
and other law enforcement officials, interviews of witnesses, and my review of relevant
records and reports. Unless otherwise notcd, Wherever in this affidavitl assert that a
statement was ma'de, the information was provided by an HSI agent, law enforcement
oii'icer, or witness who had either direct or hearsay knowledge of that statement to whom I
or others have spoken or whose reports I_ have read and reviewed Such statements are
among statements made by others and are stated in substance and in part unless otherwise

indicated Any interpretations or opinions rendered in this affidavit are based on my

Case 2:18-cr-20579-VAR-I\/|KI\/| ECF No. 20-3 filed 11/02/18 Page|D.S€ Page 4 of 34

training and experience in the context of the facts of this mvestigation. Because this
affidavit is submitted for the limited purpose of establishing probable cause for the offenses

listed in the criminal complaint, it does not recite all evidence gathered thus far.

5. This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.
PROBABLE CAUSE

6. From in or about July 2015 up to and including in or about August 2017, the
defendant Bradley Anthony STETKIW, ran a Bitcoin exchange in the Bloomfield Hills,
Michigan, area primarily using the website “LocalBitcoins” (LBC) to find customers
STETKIW would meet his customers at Tim I-Iortons located at 6495 ’I‘elegraph Road,
Bloomfield 'I‘ownship, MI'¢lSBOl. STETKIW advertised on `LBC that he meets his
customers offline at Tim Hortons located at 6495 Telegraph Road, Bloomiield Township,
l\/fl 48301. STETKIW operated under the user name “Saltand]?epper", STETKIW bought
sold and brokered deals in Bitcoins for cash while failing to comply with the money
transmitting business registration requirements set forth in Title 31, United States Code,
Section 5330. “Saltand]?epper” is a high-feedback LBC user on LBC. “SaltandPepper”
advertised his service directly on LBC, as exemplified by the following post:

"I am the longest, most reliable and honest trader in Oakland County. Start
this trade to arrange meeting time and coin availability

CaSe 2:18-cr-20579-VAR-l\/lKl\/l ECF No. 20-3 filed 11/02/18 PagelD.S? Page 5 of 34

Meeting only at:

Tim Hortons

6495 Telegraph Road

Bloomfield Twp. MI 48301

The location is at Maple (15 mile) and Telegraph.

Transactions not completed within 12 hours are subject to cancellation ”

7 . Based on a subpoena for phone records and undercover bitcoin purchasing
operations, I learned that the user of telephone number -609 is the defendant,
Bradley A. STETKIW. During undercover operations in the past the man using cell phone
umw -5609 lessened hanseifw the UcA’s as "Brad." An NLa'rs quest

resulted in obtaining a driver’s license photo, full name, date of birth and full address of

STETKIW. The query reported the following:

easley Anmony snz,TKIW, non -5, -corcwaghr street

Pontiac, MI 48340.

8. 2015 Oaldand County Tax records list Bradley A. STETIC[W as the owner of

the property located at -Cortwright, Pontiac, MI 48540.

9. Early records checks show STETKIW as the registered owner of a 2005
Ch.rysler Pacifica (VIN 2C4GM684X5R549473) bearing Michigan plate BGF7260. The

vehicle is registered to -Cortwright, Pontiac, M.I 48340. During a more recent

Case 2:18-cr-20579-VAR-I\/|KI\/| ECF No. 20-3 filed 11/02/18 Page|D.SS Page 6 of 34

undercover purchase of bitcoin We learned that STETKIW has since changed the plate on
the Paci:[ica. The new Mic.higan plate is DQH7879 and that plate is also registered to -

Cortwright, Pontiac, MI 48340.

10. Clear reports and a copy of S'IfETKl`W’s Michigan driver’s license along with
the video taken from the undercover purchases of Bitcoin establish that Bradley Anthony

STETI<IW aka “Brad” and “SaltandPepper” are rmiltiple names for the same individual

11. Based on undercover transactions conducted in this investigation, I know that_

a typical Bitcoin purchase from STETKIW Worked as follows:

a. The customer would contact STETKIW through either LBC message or via
text message requesting to buy a certain amount of bitcoins.

b. S'I'E'I'KIW and the customer would meet at 'I`im Hortons located at 6495
Telegraph Road, Bloomlield Township, MI 48301 and negotiate a price and STETKIW’s
fee/ commission based off the method of payment for the bitcoin (cash, bank deposit,
GreenDot MoneyPak, PayPa.l, etc.). STETKIW typically charged a live percent fee.

c. The customer would provide a Bitcoi.u address to S'I'E'I'KIW.

d. Upon payment STETKIW Would send bitcoins to the customer’s Bitcoin
address

Case 2:18-cr-20579-VAR-l\/lKl\/l ECF No. 20-3 filed 11/02/18` PagelD.SQ Page 7 of 34

12. On Oc:to'ber 23, 2017, I conducted searches for STETKIW on FinCEN’S MSB
Registrant Search Webpage With negative results This Webpage contains entities that have
registered as Money Services Businesses pursuant to line BSA regulations at 31 CFR
1022.380(a)(i). Among other requirements, individuals acting as MSBs must register .With
FinCEN. STETKIW has not registered as an MSB With FinCEN. 740 Cortwright Pontiac,
MI retunis'negative results When ran through F]NCEN’$ MSB search tool.

13. HSI UCAs, in a total of six undercover meets, purchased approximately
126.07814879 Bitcoins for $56, 7DO(USD) from S'I‘ETK.`[W. During all of the transactions
STETKIW Would meet the UCAs at Tim Hortons located at 6495 Telegraph Road,
Blo_omiield Townsliip, MI 48301. 'I`here Were a total of 26 Bitcoin Transactions between
ST]ETKIW and the UCAs. STETKIW charged the UCAs a percentage of the total cost to
sell the bitcoins to the UCA for cash and for the UCAs to remain anonymous STETKI`li‘l/'
also brokered the deal between the UCAs an out-of-state Bitcoin seller that subsequently
sold the UCA $35,000.00 Worth oi"Bitcoin as an unlicensed money remitter_. In the
beginning one of the UCAs initially contacted 'S'I‘ETKIW through LBC and subsequently
corresponded primarily with STETKIW via text messagel All six of the meetings took
place at a 'I`im Horton’s in Bloor'niield I-Iills, Nll. The following is a breakdown of the
meetings and certain information obtained each transaction:

a. August 18, 2015, purchase of 1.81331156 bitcoins for $500:

i. sTETKIW reid ucA then sTETKIW normally charges '10 peeeeei

Case 2:18-cr-20579-VAR-l\/lKl\/l ECF No. 20-3 filed 11/02/18 PagelD.QO Page 8 of 34

above actual bitcoin market rate to do a transaction outside of Localbitcoins.com but that he
Wou.ld do 9% direct to the UCA phone

ii. UCA’s explained that they Would need more bitcoins in the future and
asked STETKIW What his maximum amount Would be. STETKIW stated that he could
sell up to $Z,SU0.00(USD) per person, per day. STETKIW asked the UCA’s: “Were you
thinking of more than that?” STETKIW then stated that he could do $2,500.00(USD) to
UCAl and $Z,SOO(USD) to UCAZ in the same day. STETKIW, then also stated that the
UCA’s could bring more people and he could sell $Z,SO0.00(USD) to each person. The
UCA’s asked “Who regulates the $2,500.00?”

iii. STE’I`KIW replied “That’s a limit I’ve set just to make, trying to make
things comfortable.” `The UCA’s asked if they built a relationship could STETKIW help
them out. STETK.'[W replied “There’s been a lot ofbullshit law enforcement stuff With
people getting, Bitcoin sellers, getting arrested for money laundering.” The UCA’s stated,
“That’s not money laundering right, I’m just buying i .” STETKIW replied “They consider
it money laundering over a certain amount transaction.” The UCA’s asked how much that
Was. STETI{IW stated “'I`hat I don’t, the law varies everywhere.”

iv. UCA’s stated that they normally used Western Union. 'ST]ETKIW
replied that Westem Union Wants lD to send money, they Want l`.D to receive money and

agreed With the UCA’s that the fees Were extremely high.

 

Case 2:18-cr-20579-VAR-I\/|KI\/| ECF No. 20-3 filed 11/02/18 Page|D.Ql Page 9 of 34

V. STETK_IW stated “I don’t know how many people you Want to bring
into your circle.” Then added, that Was all he could do, that he didn’t feel comfortable
doing any more than that, but pointed out that it Was per person, per day, and that the
UCA’s could meet him at 11:45 and do one trade and then after midnight do another trade.

Vi. STE'I`KIW stated, “Just, I’m just going to say this and don‘t tell me
What you’re doing With your coin because if you do, and it’s something bad, then I can’t sell
it to you.” TheUCA’s replied “Well your Version of bad, and my version of bad are
probably different ” STETKIW replied _“Then just don’t say anything okay? That’s how it
goes.” The UCA’s replied “It` you’re Willing to Work With me, I’m willing to Work With
you” ST.ETK.'[W replied “That’s the Way We have to Work.”

Vii. The UCA’s stated “hopefully this goes nice and smooth, and like l
said, uh, I should probably know in What like, 2 Weeks to get it, maybe 3 to get rid of it and
then maybe like a month I’d get a hold ofyou. " STETKIW told the UC‘A’s that Was okay,
that he’s around and that he has been selling for 2 years and doesn’t see any quitting coming
up anytime soon.

b. . October 20, 2015, purchase of 34.92068338 bitcoins for $10,000.00:

i. STETKIW asked the UCA’s “You think I’d draw too much attention

if l brought one of those bill counters in here?” 'I`he UCA’s stated that they Were not

comfortable With having that much money being on the table; STETKIW stated “Like l

CaSe 2218-Cr-2(3_579-VAR-l\/|Kl\/| ECF NO. 20-3 filed 11/02/18 Plage|D.QZ Page 10 Of 34

said, I’ve been coming down here a long time and I know they don’t keep, they don’t keep
their video more than a few days." .

ii. S'I‘ETKIW stated “Let me break for a minute, the only thing l suggest
to you guys, as you’re riding around in the car with that kind of money, hide it, somewhere
in the car, like under the spare tire or something the police aren’t going to see. Because if
you get pulled, let’s just say you get pulled over and things get.out of hand, they’re going to
tell you, well if you can’t account for that we’re seizing it, And it’s legal for them to do that
Money seizure laws and stuff like that.”; The UCA’s asked S'I‘]ETKIW what he did with it
and he replied “I’ve got a Way of doing it, I’m not going to tell you how.”

' C. March 22, 2016, purchase of 32..12238142 bitcoins for $13,700.00:

i. STETKIW stated that what started him being more careful was that, a
client had shown up with a Sentry Fhe Safe to do a deal which Was too conspicuous for
STETKIW.

ii. STETKIW asked about the UCA’s receiving small bills “How do you
get rid of it?” UCAZ stated “You just make small deposits over time.” STETKIW stated
“Well, maybe I don’t Want to know you get rid of it,” then “cancel that question. ” UCAZ
asked STETKIW, how do you get rid of it? STETKIW stated “Box it up." UCAZ asked
about sharing ideas on how to get rid of small bills. STETKIW stated lots of stores need
small bills.; UCAl stated that he/ she understood that STETKIW takes the cash and goes

and buys coin but at some point the cash needs to go back into commerce and that someone

CaSe 2218-Cr-20579-VAR-l\/|Kl\/| ECF NO. 20-3 filed 11/02/18 Page|D.QS Page 11 Of 34

wants to do something with that cash. We have that problem, we’ve got a lot of cash and
we can’t go to the bank and deposit $S0,000(USD) cash, 1 can, but I might get a phone call;
STETKIW laughed and stated “Not over ten grand, I wouldn’t do any transaction with a
bank over ten.”

d. April 20, 2016, purchase of 32.32635728 bitcoins for $15,000.00:

i. UCA explained that he/ she wanted to do what they could with
STETKIW but do the remainder with an out~of~state seller and pay STETKIW a
percentage or whatever he was comfortable with. STE'I'KIW stated “The problem with [the
out-of-state seller] is that l’ve given that guy a shit ton of business and he doesnft seem to
take care of my people as well as I’d like him to.” The UCA asked “In what way?”
STETI{IW stated “He’s unresponsive, an, just, his rates, l thought his rates were kind of
high for uh thirty five thousand dollars. ” The UCA asked what the rates were and
srari<rw stated “r think he sara eve ana a harm six." '

ii. STETKIW stated “All the business I’Ve given hirn, he hasn’t, he hasn’t
even given me a dollar worth of coin so it’s kind of an annoyance factor with me too.” The
UCA stated l‘I"rn not trying to cut you out of anything, I’rn happy to one guy I
recommended him, they trade regularly and, we’re talking, it’s probably way over a
hundred thousand dollars by now.” The UCA asked “Total?" STETKIW replied “Total, at
least. And you know and he hasn’t said shit. It’s like, okay, well I keep sending you these

people, it’s probably just a courtesy to send a few dollars."

10

CaSe 2218-Cr-20579-VAR-MKM ECF NO. 20-3 filed 11/02/18 Page|D.94 Page 12 Of 34

iv. The UCA asked how to contact the out-of-state~seller, STETKIW
replied _
“Well I’ve got the info for you” and pulled out a wallet from his shirt pocket. STETKIW
then provided the UCA with a piece of paper with contact information
e. August 31, 2016, purchase of24.38074075 hitcoins for $15,000.00:
i. STETKIW told the UCA he would have to break up the sale into six
separate transactions in order to prevent any one transaction from exceeding $2,500.00.
ii. S".[`ETKIW told the UCA he appreciated the fact the funds were all in
$100 bills and also stated he has a money counter at his home.
iii. The UCA provided six wallet addressed to STETKIW who then
made six different deposits for a total of 24.38084075 BTC. l
t league zs, 2017, purchase of 0.5146744 beams for s2,500.00:
i. STETKIW met with a UCA that he had never conducted trades with
in the past. Without identifying the UCA or requesting for identification
information STETKIW sold the UCA 0.5146'744 bitcoins. STETKIW charged the

UCA points on the transaction that equaled approximately $154.13.

ll

CaSe 2218-Cr-20579-VAR-l\/|Kl\/| ECF NO. 20-3l filed 11/02/18 Page|D.95 Page 13 Of 34

TIM HORTOH§ §§26 flfeleg;aph Road Bloomfield Townshig, MI 48301

14. Multiple surveillances conducted at Tim Hortons located at 6495 Telegraph
R.oad, Bloomfield Township, M.[ 48301 show STETKIW frequently meets clients in the lobby
ofthe restaurantl STETK.IW advertises on LBC that he will only meet his clients at Tim l-Iortons
located at 6495 Telegraph Road, Bloornl:`ield Township, MI 48301.

15. On June 16, 2016, a trecker warrant for STE"I`KIW’$ vehicle was obtained and
signed off on by a Magistrate Judge in the 48m District Court ofthe` State of Michigan. On June
30, 2016, at approximately 2200 hours, I-ISI Detroit Specia] Agents installed a GPS trecker onto
the red Chrysler Pacilica (Michigan License Platc: BGF 7260) which is owned and operated by
STE”[‘KIW. The trucker results showed frequent trips between 'I`im Hortons located at 6495 .
Telegraph Road, Bloomfield Township, M[ and-Coitwright Pontiac, MI 48340. From the
trucker information HSI Detroit was able to note that S'I'E'I’KIW also made stops at Blocmfield
Village Square Shopping Center, Chase Bank (Bloomneld Town Square) and Speedway gas
station at Dixie Highway and North Telegraph. HSI Detroit was able to pull bank account
information for STETKIW from Chase bank subsequent to documenting his notable stops.

16. During the meets With the UCAs, at Tim Hortons located at 6495 Telegraph
Road, Bloomfield Township, MI 48301, S'I`ETKIW would use electronic devices to conduct
the transfer of Bitcoin nom his wallet addresses to the UCAs wallet address S'I`ETKIW

conducted his business inside Tim I-Iortons using tableis, laptops and cell phones. The UCAs

12

CaSe 2218-Cr-20579-VAR-|\/|KI\/| ECF NO. 20-3 filed 11/02/18 Page|D.QG Page 14 Of 34

are unable to Verify whether or not the same electronic devices Were used during each buy or
if STE'I‘KIW used various devices

17. Bitcoin is stored in Bitcoin .wallets both online and offline. In order to access these
wallets the owner of the Bitcoin must have a wallet address and a private key. A wallet address
resembles a VIN. It is a sequence of letters and numbers and can contain up to 34 characters
Wallet addresses can also come in the form of a QR code which STETKIW and the UCAs have
presented to one another scan to initiate the transfer of Bitcoin from STETKIW’s wallet to the
UCA’s Wallet. This was done using apps on both the UCA’s phone and STETKIW"s phonel

18. I lmow that STETKIW will be present at the subject premises on October 25 , 2017
at approximately 1900 hours because l messaged STETKIW on LBC asking him to meet so that
to purchase $10,000.00(USD) worth of bitcoins. S-TETKIW responded, and on October 25, 2017
agreed to meet at the subject premises at `l900 on this date to conduct a transaction in which he

Would_sell $S,OOO(USD) worth ot`bitcoins.
TECHNCAL `TERMS

19. Based on my training and experience, I use the following technical terms to

convey the following meanings:
a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data communication

- through radio signals These telephones send signals through nemorks of

13

CaSe 2218-Cr-20579-VAR-|\/|l(jI\/| ECF NO. 20-3 filed 11/02/18 Eage|D.Q? Page 15 Of 34

transmitter/receivers enabling communication with other wireless telephones or
traditional “land line” telephones A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and
ii'om the phone. In addition to enabling voice communications, Wireless
telephones offer a broad range of capabilities These capabilities include: storing
names and phone numbers in electronic “address books;” sending, receiving and

n storing text messages and e-mail; talcing, sending, receiving, and storing still
photographs and moving vidco; storing and playing back audio files; storing
dates, appointments, and other information on personal calendars; and accessing
and downloading information from the Internet. Wireless telephones may also
include global positioning system (“GPS”) technology for determining the
location cf the device.

b. Digital camera: A digital camera is a camera that records picttu'es as digital
picture chs, rather than by using photographic iilm. Digital cameras use a
variety of erd and removable storage media to store their recorded images.
Images can usually be retrieved by connecting the camerato a computer or by
connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard

drives. Most digital cameras also include a screen for viewing the stored images.

14

CaSe 2218-Cr-20579-VAR-_Ml$M ECF NO. 20-3 filed 11/02/18 Page|D.QS Page 16 Of 34

This storage media can contain any digital data, including data unrelated to
photographs or videos.

c. Portable media player: 4A portable media player (or “MP3 Player” or iPod) is a
handheld digital storage device designed primarily to store and play audio, video,
or photographic files 'However, a portable media player can also store other
digital data. Some portable media players can use removable storage media
Removable storage media include various types of flash memory cards or
miniature hard drives This removable storage media can also store any digital -
data. Depending on the model, a portable media player may have the ability to
store very large amounts of electronic data and may offer additional features such
as a calendar, contact list, clock, or games

d. GPS: A GPS navigation device uses the Global Positioning Systern to display its
current location lt often contains records the locations Where it has been. Some
GPS navigation devices can give a user driving or Walking directions to another
location These devices can contain records of the addresses or locations involved
in such navigation The Global Positioning; Systern (generally abbreviated
“GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite
contains an extremely accurate clock. Each satellite repeatedly transmits by radio
a mathematical representation of the current time, combined with a special

sequence of numbers These signals are sent by radio, using speci§cations that

15

CaSe 2218-0r-20579-VAR-|\/|K:|\/| ECF NO. 20-3 filed 11/02/18_ Page|D.QQ Page 17 Of 34

are publicly available A_ GPS antenna on Earth can receive those signals When
a GPS antenna receives signals from at least four satellites a computer connected
to that antenna can mathematically calculate the antenna’s latitude, longitude, and
sometimes altitude with a high level of precision

e. PDA: A personal digital assistant, or PDA, is a handheid electronic device used
for storing data (such as names addresses appointments or notes) and utilizing
computer programs Some PDAs also function as Wireless communication
devices and are used to access the lnternet and send and receive e~mail. PDAs
usually include a memory card or other removable storage media for storing data
and a keyboard and/or touch screen for entering data. Removable storage media
include various types of flash memory cards or miniature hard drives This
removable storage media can store any digital data. Most PDAS run computer
software, giving them many of the same capabilities as personal computers For
example, PDA users can work with word-processing documents spreadsheets,
and presentations PDAS may also include global positioning system (“GPS”)
technology for determining the location of the device.

f. Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller
than a notebook, that is primarily operated by touching the screen. Tablets
i`unction as wireless communication devices and can be used to access the Internet

through cellular networks 802.11 “Wi-Fi” networks or otherwise Tablets

16

CaSe 2218-Cr-20579-VAR-|\/|K|_\/| ECF NO. 20-3 filed 11/02/18 a Page|D.lOO Page 18 Of 34

typically contain programs called apps, Which, like programs on a personal
computer, perform different functions and save data associated With those
functions Apps can, for example, permit accessing the Web, sending and
receiving e-mail, and participating in internat social networks

g. Pager: A pager is a handheld wireless electronic device used to contact an
individual through an alert, or a‘numeric or text message sent over a
telecommunications network._ Some pagers enable the user to send, as well as
receive, text messages

h. IP Address: The Internet Protocol address (or simply “IP address”) is a unique
numeric address used by computers on the Internet. An IP address looks like a
series of four numbers each in'the range 0~255, separated by periods (e.g.,
121.56.97.178). Every computer attached to the Internet must be assigned an IP

. address so that Internet traffic sent from and directed to that computer may be

directed properly from its source to its destination Most Internet service
providers control a range of IP addresses Some computers have static_that is,
long-term--IP addresses while other computers have dynamic--that is,

frequently changed-IP addresses

a. Intemet: The lntemet is a global network of computers and other electronic
devices that communicate vvith each other. Due to the structure of the

Intemet, connections between devices on the Internet often cross state and

17

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-3 filed 11/02/18 Page|D.lOl Page 19 Of 34

international borders even when the devices communicating with each other

are in the same state

b. Storage medium: A storage medium is any physical object upon which
computer data can be recordedl Examples include hard disks RA_M, tloppy

disks flash memory, CD~ROMS, and other magnetic or optical media.

c. Peer~to~peer (PZP) is a decentralized communications model in which each
party has the same capabilities and either party can initiate a communication
session Unlike the client/ server model, in which the client makes a service
request and the server fulfills the request, the P2P network model allows each

node to function as both a client and server.

d. TOR directs Intemet traffic through a free, worldwide, volunteer network
consisting of more than six thousand relays to conceal a user’s location and
usage from anyone conducting network surveillance or traffic analysis Using

TOR makes it more difficult for Intemet activity to be u'aced back to the user;
this includes visits to Web sites, outline posts, instant messages and other

communication forms

e. “AlphaB ayMarket” was operated for over two years on the dark web and Was
used to sell deadly illegal drugs stolen and fraudulent identification

documents and access devices counterfeit goods malware and other

18

CaSe 2218-Cr-20579-VAR-|\/|KM ECF NO. 20-3 filed 11/02/18 Page|D.lOZ Page 20 Of 34

computer hacl<ing tools, firearms and toxic chemicals throughout the
World. Alpha`Bay was the world’s largest undergron marketplace of the

dark net, providing an avenue for criminals to conduct business anonymously.

f. Since Bitcoin is both a currency and a protocol, capitalization differs
Accepted practice is to use “Bitcoin” (singular with an upper case letter B) to
label the protocol, software, and community, and “bitcoin” or “bitcoins” (with

a lower case b)' to label units of the currency and that practice is adopted here.

COMPU'I`ERS,_ ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

14. Based on my knowledge, training, and experience, I know that electronic devices can

15.

store infonnation for long peiiods of time. Similarly, things that have been viewed
via the Internet are typically stored for some period of time on the device. This
information can sometimes be recovered with forensics tools.

As described above and in Attachrnent B, this application seeks permission to search

for records that might be found on the PREMISES, in Whatever form_ they are found

One form in which the records might be found is data stored on a computer’s hard
drive or other storage media Thus, the warrant applied for would authorize the
seizure of electronic storage media or, potentially, the copying of electronically stored

information, all under Rule 4l(e)(2)(B).

19

CaSe 2218-Cr-20579-VAR-|\/|KM _ ECF NO. 20-3 filed 11/02/18 Pege|D.lO3 Page 21 Of 34

16. Pr‘obable cause l submit that if a computer or storage medium is found on the
PREMISES, that belongs to STETKIW and that is used in the commission of the
crime of unlicensed money remitting, there is probable cause to believe those records

will be stored on that computer or storage medium, for at least the following reasons:

a. Based on my knowledge, training, and experir~:ncel 1 know that computer files
or remnants of such files can be recovered months or even years after they
have been downloaded onto a storage medium, deleted, or viewed via the
Internet. Electronic files downloa'ded to a storage medium can be stored for
years at little or no cost. Even when tiles have been deleted, they can be
recovered months or years later using forensic tools. This is so because when
a person “deletes” a file on a computer, the data contained in the file does not
actually disappear; rather, that data remains on the storage medium until it is

overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free space
or slack space_that is, in space on the storage medium that is not currently
being used by an active file-mfcr long periods of time before they are
overwritten. In addition, a computer’s operating system may also keep a

record of deleted data in a “swap” or “`recovery” iile.

20

Case 2:18-cr-20579-VAR-I\/|KI\/| ECF No. 20-3 filed 11/02/18 Page|D.lO4 if>age 22 of 34

c. Wholly apart item user~ generated files, computer storage media-in
particular, computers’ internal hard drives-contain electronic evidence of
how a computer has been used, What it has been used for, and who has used it.
To give a few examples, this forensic evidence can take the form of operating
system configurations, artifacts from operating system or application
operation, file system data structures and virtual memory “swap” or paging
files Cornputer users typically do not erase or delete this evidence, because
special software is typically required for that task. However, it is technically

possible to delete this informationl

d. Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or “cache.”

e. Based on actual inspection of other evidence related to this investigation l am
aware that cell phone and computer equipment was used to generate wallet
addresses used in the unlicensed money remitting scheme There is reason to
believe that there is a computer system and cell phones used in the undercover

transactions currently located on the PREMISES.

l7. Forensic evidence As further described in Attachment B, this application seeks
permission to locate not only computer files that might serve as direct evidence of the

crimes described on the warrant, but also for forensic electronic evidence that

21

CaSe 2218-Cr-20579-VAR-|\/|KM ECF NO. 20-3 filed 11/02/18 Page|D.lOB Page 23 Of 34

establishes how computers and cellular phones Were used, the purpose of their use,
Who used them, and when. There is probable cause to believe that this forensic

electronic evidence Will be on any storage medium in the PREMISES because:

a. Data on the storage medium can provide evidence cfa tile that was once on 7
the storage medium but has since been deleted or edited, or cfa deleted
portion cfa file (such as a paragraph that has been deleted from a word
processing tile). Virtual memory paging systems can leave traces of
information on the storage medium that show What tasks and processes Were
recently activel Web browsers, e~mail prograrns, and chat programs store
configuration information on the storage medium that can reveal information
such as online nicknames and passvvords. Operating systems can record
additional informaticn, such as the attachment of peripherals, the attachment
of USB flash storage devices or other external storage media, and the times
the computer vvas in use. Computer file systems can record information about
the dates tiles were created and the sequence in Which they vvere created,

although this information can later be falsified

b. As explained herein, information stored Within a computer and other
electronic storage media may provide crucial evidence of the “vvho, What,

Why, When, vvhere, and hoW” of the criminal conduct~under investigation, thus

22

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-3 filed 11/02/18 Page|D.lOG Page 24 Of 34

enabling the United States to establish and prove each element or
alternatively, to exclude the innocent from iinther suspicion In my training
and experience, information stored vvithin a computer or storage media (e.g.,
registry informationl ccmmunicaticns, images and movies, transactional
information, records of session times and durations, internet history, and anti~
virus, spyware, and malvvare detection programs) can indicate who has used
or controlled the computer or storage media. This “user attribution’.’ evidence
is analogous to the search for “indicia of occupancy” While executing a search
Warrant at a residencel The existence or absence of anti-virus, spyware, and
malware detection programs may indicate Whether the computer vvas remotely
accessed, thus inculpating or exculpating the computer owner. Further,
computer and storage media activity can indicate how and when the computer
or storage media Was accessed or used. For example, as described herein,
computers typically contain information that log: computer user account
session times and durations, computer activity associated with user accounts,
electronic storage media that connected With the computer, and the IP
addresses through which the computer accessed networks and the internet.
Such information allows investigators to understand the chronological context
of computer or electronic storage media access, use, and events relating to the

crime under investigation Additicnally, some information stored within a

23

CaSe 2218-Cr-20579-VAR-|\/|KM ECF NO. 20-3- filed 11/02/18 Page|D.lO? Page 25 Of 34

computer or electronic storage media may provide crucial evidence relating to
the physical location of other evidence and the suspect For example, images
stored on a computer may 1ooth show a particular location and have
geolocation information incorporated into its tile data Such tile data typically
also contents information indicating when the file or image was created The
existence of such image tiles, along with external device connection logs, may
also indicate the presence of additional electronic storage media (e.g., a digital
camera or cellular phone with an incorporated camera). The geographic and
timeline information described herein may either inculpate or exculpate the
computer user. Last, information stored within a computer may provide
relevant insight into the computer user’s state of mind as it relates to the
offense under investigation For example, information within the computer
may indicate the owner’s motive and intent to commits crime (e.g., internat
searches indicating criminal planning), or consciousness of guilt (e.g., running
a “vviping” program to destroy evidence on the computer or password
protecting/encrypting such evidence in an effort to conceal it from law
' enforcement).
c. A person with appropriate familiarity With how a computer works can, after
examining this forensic evidence in its proper context, draw conclusions about

how computers were used, the purpose of their use, who used them, and when.

24

CaS€ 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-3 filed 11/02/18 Page|D.lOS Page 26 Of 34

d. The process of identifying the exact 'files, blocks, registry entries, logs, Wallet
addresses, wallet apps or other forms of forensic evidence on a storage
medium that are necessary to draw an accurate conclusion is a dynamic
process While it is possible to specify in advance the records to be sought,
computer evidence is not always data that can be merely reviewed by a review
team and passed along to investigators Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application cf knowledge about how a computer behaves. Therefore,
contextual information necessary to understand other evidence also falls

within the scope of the warrant

e. Further, in finding evidence of how a computer was used, the purpose of its
use, Who used it, and When, sometimes it is necessary to establish that a
particular thing is not present on a storage medium. For example, the
presence or absence of counter-forensic programs or anti-virus programs (and

associated data) may be relevant to establishing the user’s intent.

18. In most cases, a thorough search of a premises for information that might be stored on
storage media often requires the Seizure of the physical storage media and later off-
site review consistent with the warrant In lieu of removing storage media from the

premises, it is sometimes possible to make an image copy of storage media

 

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-3 filed 11/02/18 . Page|D.lOQ - Page 27 Of 34

Generally speaking, imaging is the taking cfa complete electronic picture of the
computer’s' data, including all hidden sectors and deleted files. Either seizure or
imaging is often necessary to ensure the accuracy and completeness cf data recorded
on the storage media, and to prevent the loss of the data either from accidental or

intentional destruction This is true because of the following:

a. The time required for an examination As noted above, not all evidence takes
the form of documents and files that can be easily viewed on site. Analyzin'g
evidence of how a computer has been used, what it has been used for, and
who has used it requires considerable time, and taking that much time on
premises could be unreasonable As explained above, because the warrant
calls for forensic electronic evidence, it is exceedingly likely that it will he
necessary to thoroughly examine storage media to obtain evidence. Storage
media can store a large volume of information Reviewing that information
for things described in the warrant can take weeks or months, depending on
the volume of data stored, and would be impractical and invasive to attempt

on-site.

b. Technical requirements Computers can be contigured in several different
Ways, featuring a variety of different operating systems, application software,

and configurations Therefcre, searching them sometimes requires tools or

26

 

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-3 filed 11/02/18 Page|D.llO Page 28 Of 34

knowledge that might not be present on the search site. The vast array of
computer hardware and software available makes itdifl"icult tc know before a n
search what tools or knowledge will be required to analyze the system and its
data on the Premises. liowever, taking the storage media off-site and

reviewing it in a controlled environment will allow its examination With the

proper tools and knowledge

c. Variety of forms of electronic media. Records sought under this warrant
could be stored in a variety of storage media formats that may require off-site

reviewing with specialized forensic tools.

19. Namre ofexamz‘nari‘on. Based on the foregoing, and consistent with Rule
41(e)(2)(]3), the warrant l am applying for would permit seizing, imaging, or
otherwise copying storage media that reasonably appear to contain some or all ofthe
evidence described in the wan'ant, and would authorize a later review ofthe media or
information consistent with the warrant The later review may require techniques,

including but not limited to computer-assisted scans of the entire medium, that might

expose many parts of a hard drive to human inspection in order to determine whether

it is evidence described by the warrant

27

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-3 filed 11/02/18 Page|D.lll Page 29 Of 34

CONCLUSION

20. I submit that this affidavit supports probable cause for a warrant to search the
PREMIS ES described in Attachment A and seize the items described in Attachmcnt
B. HSI Detroit has made arrangements with STETKIW to meet him at Tim Hcrtons
located at 6495 Telegraph Road, Bloomfield Township, MI 48301 on

Wednesday, October 25 , 2017 at 1900 hours to purchase $5,000 worth of Bitcoin.

Respectfully Submitted,

,,/(;M/
BRYAN DALL

Special Agent
Homeland Security Investigations

 

Subscri‘oed to before me and signed in my
presence and/or by reliable electronic means.

 
 

October 25, 2017

 

 

 

Dated: l ,...
l HONORABLE MONA K. MAJZOUB

UNITED STATES MAGISTRATE JUDGE

28

 

CaSe 2218-Cr-20579-VAR-|\/|KM ECF NO. 20-3 filed 11/02/18 Page|D.llZ Page 30 Of 34

miranda/renta

Pr'operly 10 be searched

The property to be searched is 'I`irn I-Iortons located at 6495 'I`elegraph Road,
Bloomfield Township, `MI 48301, further described as a commercial business that shares a
building With a gas station and is located on the corner of 'I`elegraph and Maple. The building

' sits on the northeast corner cf Telegraph and Maple.

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-3 filed 11/02/18 Pa_ge|D.113 Page 31 Of 34

AT']I`ACHMENT B

Property to be seized

l. All records, in whatever form they may be kept, relating to violations of Title 18,
United States Code, Section 1960, those violations involving Braclley A. STETKIW and

occurring alter .luly 2015, including:
a. Records and information relating to the selling of Bitcoin;

b. Reccrds and information relating to wallet addresses, including any cryptographic
keys, in any form-used to access those addresses through any computer programs

or online bitcoin exchanges

c. Bitcoin wallets, Wallet addresses, hardware wallets (such as trezor or ledger

devices), private keys, wallet recovery seeds, usernames, passwords, mnemonic

. pins, PGP keys and ZFA devices

d. Records and information relating to cryptocurrency exchanges used by

STBTKIW;
e. Records and information relating to dark Web market place purchases
f. Records and information relatinth money received from the sale of Bitcoin.

2. United States Currency or other monetary instruments

 

 

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-3 filed 11/02/18 Pa_ge|D.114 Page 32 Of 34

- 3. Bitcoin. Seizure ofbitcoin will be effectuated by (1) identifying bitcoin wallets
and their crypto graphic keys through the seizure of information described in Paragraph 1, supra,

and (2) transferring bitcoin to a government-controlled wallet.

4. Computers, phones, tablets, and storage media in the possession, custody, or
control of Bradley A.. STETKIW used as a means to commit the violations described above,
including violations of Title lS, United Stats Code, Section 1960 or any such devices that may

contain any communications With buyers and sellers of bitcoins.

5. ' For any computer or storage medium whose seizure is otherwise authorized by
this warrant, and any computer or storage medium that contains cr in which is stored records or

information that is otherwise called for by this warrant (lrereinafter, “COMPUTER”):

a. evidence of Who used, owned, or controlled the COMPUTER at the time the
things described in this warrant were created, edited, or deleted, such as logs,
registry entries, configuration files, saved usernames and passwords, documents,
browsing history, user profil`es, email, email contacts, “chat,” instant messaging

logs, photographs, and ccn‘espondence;

b. evidence indicating how and when the computer Was accessed or used to
determine the chronological context of computer access, use, and events relating

to crime under investigation and to the computer user;

c. evidence.indioating the computer user’s state of mind as it relates to the crime

under investigation;

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-3 filed 11/02/18 Pege|D.llB Page .33 Of 34

6.

lnternet.

. evidence of the attachment to the COMPUTER of other storage devices or similar

containers for electronic evidence;

evidence of counter-forensic programs (and associated data) that are designed to

eliminate data from the COMPUTER;

evidence of the times the COMPUTER Was used;

. password-s, encryption keys, and other access devices that may be necessary to

access the COMPUTER;

. documentation and manuals that may be necessary to access the COMPUTER or

to conduct a forensic examination of the COMPUTER;

records of or information about Internet' Protocol addresses used by the

COMPUTER;

records of or information about the COMPUTER’s Internet activity, including
firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”
web pages, search terms that the user entered into any Internet search engine, and

records of user-typed web addresses; and

. contextual information necessary to understand the evidence described in this

attachment

Routers, modems, and network equipment used to connect computers to the

 

CaSe 2218-Cr-20579-VAR-|\/_|K|\/| ECF NO._ 20-3 filed 11/02/18 Page|D.llG Page 34 Of 34

As used above, the terms “records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other media _
that can store data); any handmade form (such as writing); any mechanical form (such as printing
or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pietures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical, electrochemical,
or other high speed data processing devices performing logical, aritlnnetic, or storage hinctions,
including desktop computers, notebook computers, mobile phones, tablets, server computers, and

_ network hardware

The term “storage medium” includes any physical object upon which computer data can
be recorded Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMS, and

other magnetic or optical media.

